An appeal was initially filed with the State Personnel Board of Review, September 29, 1969. Subsequently, on December 10, 1969, the board made the following order, which is quoted in pertinent part, as follows:
"Without detailing the evidence itself, the board concludes that while there were some indications the appellant's duties could have fallen somewhere within the area between Classification 1543 Examiner III and Classification 1542 Examiner II, his duties did more clearly fall within the Examiner II category. The primary lack of falling into the Examiner III class lies in the area of supervisory duties.
"Despite the serious question in the board's minds as to the relevancy, materiality, and admissibility thereof, the board did permit the presentation of evidence, over objection, on the comparison between the appellant's classification and the classification of employees performing somewhat similar duties in other departments of state government. The sum and substance of that testimony was to the effect that if this appellant were performing these same duties in another department he would be in a higher classification.
"The board does not feel that it erred in admitting this evidence, but if it did err, such error could not possibly be prejudicial in view of the final decision herein, and in view of that decision it might well have been prejudicial error to exclude it.
"Despite that evidence, the board finds that it has no authority to cross departmental lines in comparing classifications, because of necessity, duties could not be the same, although they may be similar. The only authority in this regard would seem to be vested in the heads of the departments and the Director of State Personnel, with the additional factor of some control resting with the Department of Finance."
This order was appealed to the Franklin County Court of Common Pleas, pursuant to R. C. 119.12, December 23, 1969.
Appellant had been employed by the Bureau of Workmen's *Page 231 
Compensation approximately nine and one-half years at the time of the hearing before the State Personnel Board of Review. He was classified examiner II class No. 1542. A job survey was made of his position and appellant was notified by letter dated August 25, 1969, from the Department of State Personnel, as follows:
"As a result of our audit of your duties it has been determined that your position is properly classified as an Examiner II in the existing table of organization of the Bureau of Workmen's Compensation. We therefore find that no change in your classification is appropriate. * * *"
The job survey was conducted by a technician of the State Department of Personnel. He testified before the board that his procedures included interviews with the employee, his supervisor, department chief, and departmental personnel officer. He proceeded accordingly and concluded appellant was properly classified.
He stated that he did not conduct a survey of other state departments comparing the examiner II and III classifications. There is apparently some overlapping between the examiner II and examiner III positions. Nevertheless, the record indicates that most of appellant's duties fall within the examiner II category.
The applicable statute, R. C. 143.09(B) provides in its pertinent parts:
"The director of state personnel shall prepare and may amend from time to time, specifications descriptive of duties, responsibilities, requirements, and desirable qualifications of the classifications set forth in this section, may allocate and reallocate any position, office, or employment to the appropriate class among those set forth in this section on the basis of the duties, responsibilities, requirements, and qualifications of such positions, offices, or employments, may assign and reassign employees to the appropriate classificationson the basis of the actual duties being performed * * *." (Emphasis added.)
The issue is whether the record shows appellant is lawfully classified on the basis of the duties, responsibilities, requirements and qualifications of his position. If so, the board's conclusion is "supported by reliable, *Page 232 
probative and substantial evidence and is in accordance with law." (R. C. 119.12.)
The record indicates that appellant performed duties included in both examiner II and examiner III categories. However, the following excerpt from appellant's testimony is noteworthy:
"Q. (By Mr. Dunlap) Mr. Webb, you state that your immediate supervisor is an Examiner III?
"A. Right.
"Q. Would it be proper to classify you as a field man?
"A. Yes.
"Q. All right. Are the other field men under this same supervisor, Examiner II's, do you know?
"A. Yes.
"Q. Mr. Webb, when you do perform auditing duties would it be — I'm reading now, from the specifications for an Examiner II, would it be accurate to say in doing your audit work that you examine and audit employer's payroll works and prepare detailed audit records?
"A. Yes."
Mr. Arthur Day, Director of Personnel of the Bureau of Employment Services, testified before the board upon appellant's behalf. He stated that a person with appellant's training, experience and background, assigned to perform auditing work for the Bureau of Employment Services, would be classified examiner III. However, Mr. Day further testified that in his department examiners III perform somewhat different duties than appellant.
In any event, R. C. 143.09(B) provides for classification "on the basis of actual duties being performed." Thus, while appellant may be capable of being examiner III, his classification depends upon the duties he actually performs. Therefore, we find the order of the personnel board of review affirming appellant's examiner II classification is supported by reliable, probative and substantial evidence and is in accordance with law.
Whereupon, for the foregoing reasons, I concur in affirming the decision of the Franklin County Common Pleas Court. *Page 233